Greco, P.J.
The facts, procedures, and outcomes in this case minor those in Metro West Med. Assocs., Inc. v. Amica Ins. Co., App. Div. No. 10-ADMS-10009. For the same reasons as in that case, defendant Arnica Mutual Insurance Company (“Arnica”) initially paid plaintiff Regional Rehabilitation Associates Management Corp. (“Regional Rehabilitation”) a portion of the Personal Injury Protection (“PIP”) benefits sought by Regional Rehabilitation ($1,242.75), and denied the balance ($208.25). After Regional Rehabilitation commenced this lawsuit, Arnica ultimately sent it a check for the $208.25 balance.
For the same reasons set forth in our opinion Metro West Med Assocs. v. Amica Ins. Co., App. Div. No. 10-ADMS-10009, we affirm both the award of summary judgment to Arnica and the denial of Regional Rehabilitation’s motion to amend its complaint. We note that in this case, as in the earlier case, Regional Rehabilitation is not barred by a statute of limitations from now bringing an action under G.L.c. 93A Arnica, however, shall now retender a check in the amount of the full balance due that was previously rejected by Regional Rehabilitation.
So ordered.